           Case 1:20-cv-11501-RGS Document 56 Filed 09/09/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    JENNIFER ROOT BANNON, as the Special
    Personal Representative of the Estate of
    Juston Root,

          Plaintiff,

          v.
                                                      Civil Action No. 1:20-cv-11501-RGS
    BOSTON POLICE OFFICERS DAVID
    GODIN, JOSEPH McMENAMY, LEROY
    FERNANDES, BRENDA FIGUEROA, and
    COREY THOMAS;                                     HEARING REQUESTED

    MASSACHUSETTS STATE TROOPER
    PAUL CONNEELY; and

    THE CITY OF BOSTON,
    MASSACHUSETTS;

          Defendants.


               PLAINTIFF’S MOTION TO COMPEL THE CITY DEFENDANTS TO
                             ANSWER INTERROGATORIES

         Plaintiff Jennifer Root Bannon (“Plaintiff”) hereby moves, pursuant to Fed. R. Civ. P.

37(a), to compel Defendants David Godin, Joseph McMenamy, Leroy Fernandes, Brenda

Figueroa, Corey Thomas, and the City of Boston1 to answer interrogatories. The City has not

answered any interrogatory, and there are multiple deficiencies in the BPD Officer Defendants’

interrogatories. The factual and legal arguments supporting this motion are in the memorandum

of law that is being filed contemporaneously herewith.




1
  Each police officer defendant is referred to as “Defendant Officer [Last Name]”; they are collectively
referred to as the “BPD Officer Defendants.” The City of Boston is referred to as the “City.” The BPD
Officer Defendants and the City are collectively referred to as the “City Defendants.”
         Case 1:20-cv-11501-RGS Document 56 Filed 09/09/21 Page 2 of 3




       WHEREFORE, Plaintiff respectfully requests that the Court enter an order compelling the

City Defendants to expeditiously and fully supplement their interrogatory answers. Plaintiff

further requests a hearing on the relief sought in this motion.



 Dated: September 9, 2021                             Respectfully submitted,

                                                      PLAINTIFF JENNIFER ROOT BANNON,

                                                      By her attorneys,

                                                      /s/ Mark A. Berthiaume
                                                      Mark A. Berthiaume (BBO # 041715)
                                                      Gary R. Greenberg (BBO # 209420)
                                                      Alison T. Holdway (BBO # 690569)
                                                      Greenberg Traurig, LLP
                                                      One International Place, Suite 2000
                                                      Boston, MA 02110
                                                      Tel.: 617-310-6000
                                                      Fax: 617-310-6001
                                                      berthiaumem@gtlaw.com
                                                      greenbergg@gtlaw.com
                                                      holdwaya@gtlaw.com


                                L.R. 7.1(a)(2) CERTIFICATION

        I hereby certify that on September 7, 2021, counsel for Plaintiff conferred with counsel for
the City Defendants in a good faith attempt to resolve or narrow the issues in this motion. As
described more fully in the section of the accompanying memorandum discussing the parties’ L.R.
37.1 conference, the parties narrowed the issues raised in this motion such that Plaintiff removed
from the motion issues with the City Defendants’ document productions and responses to requests
for production. The parties were unable to resolve deficiencies with the City Defendants’
interrogatory answers and the months’ long delay in the City Defendants’ supplementing their
answers. This motion and the accompanying memorandum address those deficiencies.

                                                      /s/ Mark A. Berthiaume
                                                      Mark A. Berthiaume




                                                  2
  Case 1:20-cv-11501-RGS Document 56 Filed 09/09/21 Page 3 of 3




                        L.R. 37.1(b) CERTIFICATION

I hereby certify that the requirements of L.R. 37.1 have been complied with.

                                            /s/ Mark A. Berthiaume
                                            Mark A. Berthiaume




                                        3
